Bird, J.
On October 23, 1916, plaintiff’s husband, James L. Miller, was employed by defendant as a car inspector at the city of Battle Creek, one of defendant’s divisional points. It.is claimed that while deceased was inspecting and repairing an air hose on one of defendant’s trains he was injured, and that his death afterward resulted from such injuries. A death award was made by the industrial accident board and defendant has brought the proceedings to this court *73with the claim that the award is without authority of law because the Michigan industrial accident board was without jurisdiction to entertain the case. This contention is based upon the claim, which does not appear to be disputed, that the train upon- which the deceased was working at the time his injuries were received, was ah interstate train and was being used in interstate commerce, and that if plaintiff is entitled to recover she must do so under the Federal act. We think the point is well taken. The case is ruled by Carey v. Railway Co., 200 Mich. 12.
The award made by the industrial .accident board must be, and is -hereby, vacated.
Ostrander, C. J., and Moore, Steere, Brooke, Fellows, Stone, and Kuhn, JJ., concurred.